Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 14, 2015

The Court of Appeals hereby passes the following order:

A15A0660. THOMAS WARREN ENTERPRISES, INC. v. SUNSET HILL
    STONEWARE, LLC.

      This case originated in magistrate court. After an adverse ruling, plaintiff
Thomas Warren Enterprises, Inc., appealed to the superior court. In the superior
court, Thomas Warren Enterprises filed an amended complaint. The superior court
entered summary judgment in favor of defendant Sunset Hill Stoneware, and Thomas
Warren Enterprises filed this direct appeal. We lack jurisdiction.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Thomas Warren Enterprises was required to follow the discretionary appeal
procedures. See OCGA § 5-6-35 (a) (1); Bullock v. Sand, 260 Ga. App. 874, 875
(581 SE2d 333) (2003). “Even when the superior court decides an issue that was not
raised or considered in the magistrate court, any appeal to this court must be pursuant
to the discretionary appeal procedure because the case reached the superior court
through a de novo appeal from the magistrate court.” Bullock, supra at 876. Its failure
to do so deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             01/14/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.